DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the first bracket" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The concept of a first bracket is first introduced in claim 4, which recites “first and second brackets”.  However, claim 7 is dependent from claim 3 and not claim 4.  It appears that claim 7 was intended to be dependent from claim 6, 5, or 4, and it is suggested that applicant review the claim dependency for claim 7.  Alternatively, applicant can amend claim 7 to create proper antecedent basis by reciting “a first bracket” in line 3.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Scott (US 2002/0084020 A1).
As to claim 17, Scott discloses a method of attaching a label (label 14) to a wire (see paragraph 0033, disclosing “a cylindrical item (a wire, rope, cable, hose or the like)”), the method comprising: 
positioning said label above first and second abutting resilient members (a pair of opposed open cell foam rollers 34, 36), the label having an adhesive material on a first side thereof (see paragraph 0030, disclosing “Each detached label 14d may be allowed to fall or drop onto a resting position upon a pair of opposed open cell foam rollers 34, 36.  The label 14d is oriented on the backing material 16 such that the adhesive side 14u is left exposed on the top surface of the label.”); 
positioning the wire on an opposing side of the label from the first and second resilient members (see paragraph 0033, disclosing that “In operation, after the system 10 has ejected a 
sliding the wire between the first and second resilient members, wherein the first and second resilient members press a first segment of the first side of the label against a second segment of the first side of the label (see paragraph 0033, disclosing that “The item is preferably pressed through the rollers 34, 36 in a downward direction.  The act of depressing the item through the foam rollers 34, 36 causes the label 14d to wrap around the circumference of the item.  ”); and 
rotating the first and second resilient members relative to the wire (see paragraph 0031, disclosing that “The foam rollers 34, 36 may be allowed to rotate or may be fixed in place.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott (US 2002/0084020 A1) as applied to claim 17 above, and further in view of Stauber (US 3,658,630).
As to claim 18, Scott, which does disclose sliding the wire between first and second resilient members, does not disclose the additional limitation of sliding the wire between third and fourth resilient members.
However, Stauber discloses that it is known to use additional resilient members such as third and fourth resilient members in order to apply labels.  Stauber teaches that “The soft, spongy rollers 1 in both embodiments of the invention provide trouble-free operation and firmly and smoothly apply labels to the containers.” Additionally, duplication of parts is obvious.  MPEP 2144.04.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that duplicating the first and second resilient members would result in two additional resilient members, i.e., which would permit sliding the wire between third and fourth resilient members in order to provide trouble-free operation and firmly and smoothly apply labels.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott (US 2002/0084020 A1) as applied to claim 17 above, and further in view of Fries (US 2004/0211522 A1)
As to claim 19, Scott does not disclose that the sliding the wire between the first and second resilient members step includes positioning the wire between first and second flexible sheets; and wherein the first flexible sheet extends between the label and the first resilient member and the second flexible sheet extends between the label and the second resilient member.
However, Fries discloses and makes obvious the sliding the wire between the first and second resilient members (the two sides of the puck member 32) step includes positioning the wire between first and second flexible sheets (wing members 90A and 90B; see paragraph 0055, disclosing “the puck member 32 is further provided with a pair of complementary, pivotally mounted, wing members 90A, 90B.”); and wherein the first flexible sheet extends between the label and the first resilient member and the second flexible sheet extends between the label and the second resilient member (see Figures 11-20, and especially Figure 15, and also paragraph 0063, which teaches that “FIG. 15 depicts the elongate object 5 and partially attached label 26 further moved in the direction of arrow A into the cavity 84 of the puck member 32 and against the biased wing members 90A, 90B in readiment for rotational movement of the puck member 32.”).  Paragraph 0005 teaches that the wing members “quickly and efficiently wraps labels around elongate objects such as wires, cables and the like.”  Paragraph 0008 teaches that the wing members “produces a finished product having minimal flagging or other undesirable characteristics.”
.

Claim 19 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Scott (US 2002/0084020 A1) as applied to claim 17 above, and further in view of Merrill (US 2015/0068658 A1)
As to claim 19, Scott does not disclose that the sliding the wire between the first and second resilient members step includes positioning the wire between first and second flexible sheets; and wherein the first flexible sheet extends between the label and the first resilient member and the second flexible sheet extends between the label and the second resilient member.
However, Merrill discloses and makes obvious the sliding the wire between the first and second resilient members (the rollers 24 and 34, or rollers 26 and 36, wherein the opposing pair of rollers 24 and 34 is analogous to the first and second resilient members which are analogous to the foam rollers of Scott) step includes positioning the wire between first and second flexible sheets (endless belts 20 and 30, which are flexible are wrap around the rollers 24 and 26 as well as 34 and 36 respectively; see also Figures 1-2, and also paragraph 003, which teaches that “The 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that sliding the wire between the first and second resilient members step includes positioning the wire between first and second flexible sheets; and wherein the first flexible sheet extends between the label and the first resilient member and the second flexible sheet extends between the label and the second resilient member as taught by Merrill’s flexible belts in order to allow for labelling of cylindrical objects.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott (US 2002/0084020 A1) as applied to claim 17 above, and further in view of Bogeskov (US 2873564 A).
As to claim 20, Scott discloses that the rotating the first and second resilient members relative to the wire step includes rotating the first and second resilient members in a first direction relative to the wire.

Bogeskov, however, discloses, in the context of a pair of non-rotating resilient members (see column 3, line 12, reciting “resilient jaw elements”), the steps of “forcing of the article X, with the strip 13 attached thereto, between and through the cooperating resilient jaw elements 1, 2” (see column 3, lines 10-13). Bogeskov also teaches in column 3, lines 36-40, that later in the process the direction of movement of the article is reversed, teaching that “As there shown, the article X, by cam action with respect to the inwardly diverging lips 7, 8, causes reopening of the jaw elements 1, 2 whereby to permit return passage of the article X through the flat intermediate portions 3, 4”.  Column 3, lines 41-56 teaches that this reversing movement allows for “previously uncovered peripheral portion of the article X until the entire length of the strip 13 has been caused to come into adhesive engagement with the peripheral surface of the article X”.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the rotating the first and second resilient members relative to the wire step includes rotating the first and second resilient members in a first direction relative to the wire followed by a rotation in a second, opposing direction in order to increase the adhesive engagement with the peripheral surface of the article.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott (US 2002/0084020 A1) and Fries (US 2004/0211522 A1).
As to claim 12, Scott discloses an assembly for a label wrapper (label 14), the assembly comprising: 

first and second resilient members (a pair of opposed open cell foam rollers 34, 36) positioned on two opposing sides of the receiving space and extending towards one another (see paragraph 0031, disclosing “Each of the opposed foam rollers 34, 36 can be attached to one of a pair of vertical parallel beams 38, 40.  The foam rollers 34, 36 may be allowed to rotate or may be fixed in place.  The beams 38, 40 are laterally movable to accommodate different sized items and define a vertical slot 42 therebetween.  In one embodiment, the bottom of the slot 42 may have the form of an enlarged opening 44 or keyhole to enable the removable of cylindrical items that have ends or portions with different diameters than a mid-portion.”); 
Scott, however, does not disclose a first flexible sheet disposed over the first resilient member; and a second flexible sheet disposed over the second resilient member.
However, Fries discloses and makes a first flexible sheet (wing member 90A) disposed over the first resilient member (one of the two sides of the puck member 32); and a second flexible sheet (wing members 90B) disposed over the second resilient member (the other of the two sides of the puck member 32; see paragraph 0055, disclosing “the puck member 32 is further provided with a pair of complementary, pivotally mounted, wing members 90A, 90B.”; see Figures 11-20, and especially Figure 15, and also paragraph 0063, which teaches that “FIG. 15 depicts the elongate object 5 and partially attached label 26 further moved in the direction of arrow A into the cavity 84 of the puck member 32 and against the biased wing members 90A, 90B in readiment for rotational movement of the puck member 32.”).  Paragraph 0005 teaches that the wing members “quickly and efficiently wraps labels around elongate objects such as 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to utilize a first flexible sheet disposed over the first resilient member; and a second flexible sheet disposed over the second resilient member as taught by Fries’s flexible wing members in order to quickly and efficiently wraps labels around elongate objects such as wires, cables and the like and produce a finished product having minimal flagging or other undesirable characteristics.

Claim 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott (US 2002/0084020 A1) and Fries (US 2004/0211522 A1) as applied to claim 12 above, and further in view of Stauber (US 3,658,630).
As to claim 13, Scott, which does disclose a bottom wall of the receiving space (see Figures 1-6, showing unnumbered bottom elements of the receiving space), does not disclose third and fourth resilient members respectively positioned between the first and second resilient members and a bottom wall of the receiving space, the third and fourth resilient members at least partially vertically aligned with one another.  Fries also does not disclose this feature.
However, Stauber discloses that it is known to use additional resilient members such as third and fourth resilient members in order to apply labels.  Stauber teaches that “The soft, spongy rollers 1 in both embodiments of the invention provide trouble-free operation and firmly and smoothly apply labels to the containers.” Additionally, duplication of parts is obvious.  MPEP 2144.04.  


Similarly, as to claim 14, Scott and Fries do not disclose a fifth resilient member positioned between the first and third resilient members; and a sixth resilient member positioned between the second and fourth resilient members, the fifth and sixth resilient members at least partially vertically aligned with one another on opposing sides of the receiving space.
However, as noted above in claim 13, Stauber discloses that it is known to use additional resilient members such as third and fourth resilient members in order to apply labels.  Stauber teaches that “The soft, spongy rollers 1 in both embodiments of the invention provide trouble-free operation and firmly and smoothly apply labels to the containers.” Additionally, duplication of parts is obvious.  MPEP 2144.04.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that duplicating the first and second resilient members would result in two or more additional resilient members, i.e., which would permit a fifth resilient member positioned between the first and third resilient members; and a sixth resilient member positioned between the second and fourth resilient members, the fifth and sixth resilient members at least partially vertically aligned with one another on opposing sides of the receiving space in order to provide trouble-free operation and firmly and smoothly apply labels.

As to claim 15, Scott and Fries do not disclose that the first and second resilient members define a first channel therebetween, the third and fourth resilient members define a second channel therebetween, and the fifth and sixth resilient members define a third channel therebetween; and wherein the first, second, and third channels are vertically aligned with one another.
However, as noted above in claim 13, Stauber discloses that it is known to use additional resilient members such as third and fourth resilient members as well as fifth and sixth resilient in order to apply labels.  Stauber teaches that “The soft, spongy rollers 1 in both embodiments of the invention provide trouble-free operation and firmly and smoothly apply labels to the containers.” Additionally, duplication of parts is obvious.  MPEP 2144.04.  The spongy rollers of Stauber are shown as being in linear arrangement in figures 1 and 2, and Scott shows a vertical arrangement is known for labeling cylindrical objects.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that duplicating the first and second resilient members would result in an arrangement wherein the first and second resilient members define a first channel therebetween, the third and fourth resilient members define a second channel therebetween, and the fifth and sixth resilient members define a third channel therebetween; and wherein the first, second, and third channels are vertically aligned with one another as an obvious duplication of parts suggested by Stauber in order to provide trouble-free operation and firmly and smoothly apply labels.


Claim 12 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Scott (US 2002/0084020 A1) and Merrill (US 2015/0068658 A1).
As to claim 12, Scott discloses an assembly for a label wrapper (label 14), the assembly comprising: 
a support structure (vertical parallel beams 38, 40) defining a receiving space (vertical slot 42; enlarged opening 44); 
first and second resilient members (a pair of opposed open cell foam rollers 34, 36) positioned on two opposing sides of the receiving space and extending towards one another (see paragraph 0031, disclosing “Each of the opposed foam rollers 34, 36 can be attached to one of a pair of vertical parallel beams 38, 40.  The foam rollers 34, 36 may be allowed to rotate or may be fixed in place.  The beams 38, 40 are laterally movable to accommodate different sized items and define a vertical slot 42 therebetween.  In one embodiment, the bottom of the slot 42 may have the form of an enlarged opening 44 or keyhole to enable the removable of cylindrical items that have ends or portions with different diameters than a mid-portion.”); 
Scott, however, does not disclose a first flexible sheet disposed over the first resilient member; and a second flexible sheet disposed over the second resilient member.
However, Merrill discloses and makes a first flexible sheet (belt 20) disposed over the first resilient member (one of rollers 24 and 34, which is analogous to the first and second resilient members which are analogous to the foam rollers of Scott); and a second flexible sheet (belt 30) disposed over the second resilient member (the other of rollers 24 and 34, which is analogous to the first and second resilient members which are analogous to the foam rollers of Scott; Endless belts 20 and 30, which are flexible are wrap around the rollers 24 and 26 as well as 34 and 36 respectively; see also Figures 1-2, and also paragraph 003, which teaches that “The 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to utilize a first flexible sheet disposed over the first resilient member; and a second flexible sheet disposed over the second resilient member as taught by Merrill’s flexible belts in order to allow for labelling of cylindrical objects.

Claim 13-16 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Scott (US 2002/0084020 A1) and Merrill (US 2015/0068658 A1) as applied to claim 12 above, and further in view of Stauber (US 3,658,630).
As to claim 13, Scott, which does disclose a bottom wall of the receiving space (see Figures 1-6, showing unnumbered bottom elements of the receiving space), does not disclose third and fourth resilient members respectively positioned between the first and second resilient members and a bottom wall of the receiving space, the third and fourth resilient members at least partially vertically aligned with one another.  However, Merrill does disclose additional rollers.
Furthermore, Stauber discloses that it is known to use additional resilient members such as third and fourth resilient members in order to apply labels.  Stauber teaches that “The soft, spongy rollers 1 in both embodiments of the invention provide trouble-free operation and firmly and smoothly apply labels to the containers.” Additionally, duplication of parts is obvious.  MPEP 2144.04.  


Similarly, as to claim 14, Scott and Merrill do not disclose a fifth resilient member positioned between the first and third resilient members; and a sixth resilient member positioned between the second and fourth resilient members, the fifth and sixth resilient members at least partially vertically aligned with one another on opposing sides of the receiving space.
However, as noted above in claim 13, Stauber discloses that it is known to use additional resilient members such as third and fourth resilient members as well as fifth and sixth resilient in order to apply labels.  Stauber teaches that “The soft, spongy rollers 1 in both embodiments of the invention provide trouble-free operation and firmly and smoothly apply labels to the containers.” Additionally, duplication of parts is obvious.  MPEP 2144.04.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that duplicating the first and second resilient members would result in two or more additional resilient members, i.e., which would permit a fifth resilient member positioned between the first and third resilient members; and a sixth resilient member positioned between the second and fourth resilient members, the fifth and sixth resilient members at least partially vertically aligned with one another on opposing sides of the receiving space in order to provide trouble-free operation and firmly and smoothly apply labels.

As to claim 15, Scott and Merrill do not disclose that the first and second resilient members define a first channel therebetween, the third and fourth resilient members define a second channel therebetween, and the fifth and sixth resilient members define a third channel therebetween; and wherein the first, second, and third channels are vertically aligned with one another.
However, as noted above in claim 13, Stauber discloses that it is known to use additional resilient members such as third and fourth resilient members as well as fifth and sixth resilient in order to apply labels.  Stauber teaches that “The soft, spongy rollers 1 in both embodiments of the invention provide trouble-free operation and firmly and smoothly apply labels to the containers.” Additionally, duplication of parts is obvious.  MPEP 2144.04.  The spongy rollers of Stauber are shown as being in linear arrangement in figures 1 and 2, and Scott shows a vertical arrangement is known for labeling cylindrical objects.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that duplicating the first and second resilient members would result in an arrangement wherein the first and second resilient members define a first channel therebetween, the third and fourth resilient members define a second channel therebetween, and the fifth and sixth resilient members define a third channel therebetween; and wherein the first, second, and third channels are vertically aligned with one another as an obvious duplication of parts suggested by Stauber in order to provide trouble-free operation and firmly and smoothly apply labels.


However, Merrill discloses and makes a first flexible sheet (belt 20) disposed over the first resilient member (one of rollers 24 and 34, which is analogous to the first and second resilient members which are analogous to the foam rollers of Scott); and a second flexible sheet (belt 30) disposed over the second resilient member; and thus makes obvious that the first and second flexible sheets each extend within the first channels.  Stauber, as noted above in the rejections of claims 13-15, makes duplicating the resilient members obvious.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that duplicating the first and second resilient members would result in an arrangement wherein that the first and second flexible sheets each extend within the first, second, and third channels as an obvious duplication of parts suggested by Stauber in order to provide trouble-free operation and firmly and smoothly apply labels.

Claim 1-6 and 10-11 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Scott (US 2002/0084020 A1), Merrill (US 2015/0068658 A1) and Stauber (US 3,658,630).
As to claim 1, Scott discloses an assembly for a label wrapper (label 14), the assembly comprising: 
a support structure (vertical parallel beams 38, 40) defining a receiving space (vertical slot 42; enlarged opening 44), wherein the receiving space includes opposing sidewalls (vertical beams 38, 40) and a bottom wall (see Figures 1-6, showing unnumbered bottom elements of the receiving space); 


Scott does not disclose third and fourth resilient members respectively positioned between the first and second resilient members and the bottom wall, the third and fourth resilient members at least partially vertically aligned with one another; a first flexible sheet disposed over the first resilient member and along a side portion of the third resilient member; and a second flexible sheet disposed over the second resilient member and along a side portion of the fourth resilient member.

Furthermore, Stauber discloses that it is known to use additional resilient members such as third and fourth resilient members in order to apply labels.  Stauber teaches that “The soft, spongy rollers 1 in both embodiments of the invention provide trouble-free operation and firmly and smoothly apply labels to the containers.” Additionally, duplication of parts is obvious.  MPEP 2144.04.  


Additionally, Merrill discloses and makes a first flexible sheet (belt 20) disposed over the first resilient member (one of rollers 24 and 34, which is analogous to the first and second resilient members which are analogous to the foam rollers of Scott) and along a side portion of the third resilient member (made obvious by Stauber above); and a second flexible sheet (belt 30) disposed over the second resilient member (the other of rollers 24 and 34, which is analogous to the first and second resilient members which are analogous to the foam rollers of Scott) and along a side portion of the fourth resilient member (made obvious by Stauber above; See Endless belts 20 and 30, which are flexible are wrap around the rollers 24 and 26 as well as 34 and 36 respectively; see also Figures 1-2, and also paragraph 003, which teaches that “The first belt assembly 16 includes a first belt 20 that is driven by a drive pulley 22 around two idler pulleys 24 and 26.  The drive pulley 22 is coupled to a first drive motor 28.  The second belt assembly 18 includes a second belt 30 that is driven by a drive pulley 32 around two idler pulleys 34 and 36.  The drive pulley 32 is coupled to a second drive motor 38.”).  The dual belt approach allows for the labelling of cylindrical objects. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to utilize a first flexible sheet disposed over the first resilient member and 

As to claim 2, Scott as modified by Merrill and Stauber in claim 1 above makes obvious that the first and second flexible sheets are configured to support a label having an adhesive material on a first side thereof; and wherein the first and second resilient members are configured to press a first segment of the first side of the label against a second segment of the first side of the label after the label at least partially surrounds an elongated object.  See Scott, paragraph 0030, disclosing “Each detached label 14d may be allowed to fall or drop onto a resting position upon a pair of opposed open cell foam rollers 34, 36.  The label 14d is oriented on the backing material 16 such that the adhesive side 14u is left exposed on the top surface of the label.”  See also  paragraph 0033, disclosing that “In operation, after the system 10 has ejected a label 14d onto the foam rollers 34,36 an end or middle portion of a cylindrical item (a wire, rope, cable, hose or the like) is placed into the top end 42a of the slot 42 defined by beams 38, 40 and pressed onto the label 14d by an operator (not shown).”   When Merrill’s flexible sheets in the form of endless belts is incorporated into Scott’s apparatus, the result is that the label is position such that  the first and second flexible sheets are configured to support a label as claimed.

Similarly, as to claim 3, Scott and Merrill do not disclose a fifth resilient member positioned between the third resilient member and the bottom wall; and a sixth resilient member positioned between the fourth resilient member and the bottom wall, the fifth and sixth resilient 
However, as noted above in claim 13, Stauber discloses that it is known to use additional resilient members such as third and fourth resilient members as well as fifth and sixth resilient in order to apply labels.  Stauber teaches that “The soft, spongy rollers 1 in both embodiments of the invention provide trouble-free operation and firmly and smoothly apply labels to the containers.” Additionally, duplication of parts is obvious.  MPEP 2144.04.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that duplicating the first and second resilient members would result in two or more additional resilient members, i.e., which would a fifth resilient member positioned between the third resilient member and the bottom wall; and a sixth resilient member positioned between the fourth resilient member and the bottom wall, the fifth and sixth resilient members at least partially vertically aligned with one another on opposing sides of the receiving space in order to provide trouble-free operation and firmly and smoothly apply labels.

As to claim 4, official notice is taken that it well known and conventional to use mechanical support and bracket structures such that the support structure includes first and second brackets each including a first portion and an offset second portion; and wherein the first bracket is operably coupled with the first and third resilient members and the second bracket is operably coupled with the second and fourth resilient members in order to provide support for the resilient members and the flexible sheets.



As to claim 6, official notice is taken that it well known and conventional to use mechanical support and locator structures such that a bottom portion of the first brace includes a locator projecting therefrom that is configured to interact with a locating hole defined by a bottom portion of the second brace in order to provide support for the resilient members and the flexible sheets.

As to claim 10, Scott, Merrill and Stauber do not disclose that the third and fourth resilient members each define a chamfered edge.  Rather, they disclose circular shapes.
However, changes in size and shape are obvious.  MPEP 2144.04.   A change from a circular shape to a chamfered shape would still provide the same functional capabilities for label application when covered by a flexible sheet in the form of a belt 

As to claim 11, official notice is taken that it well known and conventional to use changes in density for the pressing members such that the first and second resilient members are formed from a first material having a first density and the fifth and sixth members are formed from a second material having a second density; and wherein the second density is greater than the first density in order to efficiently attach the label to the substrate.

Allowable Subject Matter
Claims 7-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose or make obvious the additional feature of “a first hem retained by a tab on the first bracket, the first hem configured to selectively retain a first end portion of the first flexible sheet; and a second hem positioned within a void defined by the first bracket and configured to selectively retain a second, opposing end portion of the first flexible sheet” in combination with the other limitations of claims 1-3..


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling the Federal Relay Service at 1-866-377-8642 and giving the operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html  
The examiner can normally be reached on M-F 10-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK